Citation Nr: 0712330	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-08 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of the aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

In the veteran's substantive appeal she requested a hearing 
before the Board.  The hearing was scheduled for July 2006.  
The notice was sent to the address of record and was not 
returned as undeliverable.  The regularity of the mail is 
presumed.  The veteran failed to appear for said hearing.  As 
such, her hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

The Board notes that an August 2000 rating decision 
determined that new and material evidence had not been 
submitted to reopen a claim for a sinus/respiratory 
condition.  The RO further found that no revision was 
warranted in the decision to grant service connection for 
depressive reaction from July 28, 1965, in the rating 
decision dated January 8, 1966.  The veteran disagreed with 
the decision and a statement of the case (SOC) was issued in 
August 2000.  The veteran did not perfect her appeal by 
filing a timely VA Form 9.  38 C.F.R. § 20.302(b).  Thus, 
those issues are not before the Board. 

The veteran again maintains in a May 2005 statement that the 
rating decision of January 8, 1966 was clearly and 
unmistakably erroneous.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The veteran filed a Motion to Advance on the Board's Docket 
in March 2007.  Good or sufficient cause having been shown, 
the motion to advance the appeal was granted in April 2007.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's service-connected disabilities are 
depressive neurosis, rated as 70 percent disabling; varicose 
veins of the left leg, rated as noncompensable; and scars of 
the wrist, rated as noncompensable; a total rating based on 
individual unemployability has been in effect since 1977.  

3.  The veteran's service-connected disabilities do not 
render her unable to care for her daily personal needs 
without assistance from others, or unable to protect herself 
from the hazards and dangers of daily living on a regular 
basis.  

4.  The veteran does not have a single permanent service-
connected disability rated as 100 percent disabling, plus 
additional disability evaluated as 60 percent disabling or 
more, nor do her service-connected disabilities substantially 
confine her to her dwelling, the immediate premises, a ward 
or clinical area of an institution.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of the aid and attendance of 
another person or on account of being housebound have not 
been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for special monthly 
compensation, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence that pertains to 
the claim.  Thereafter, the claim was readjudicated in a 
March 2003 rating decision and a May 2004 supplemental 
statement of the case (SOC).  Notice consistent with the 
provisions of Dingess was provided January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, reports of VA examination, private medical records, 
and VA Forms 21-2680.
The Board notes that additional evidence was received after 
the May 2004 SSOC was issued, to include a June 2005 
Physician's Questionnaire and an October 2005 progress note 
from Dr. RF attached to a VA Form 21-2680.  The Board finds 
that a remand for preparation of an SSOC is not necessary as 
neither document is pertinent to the issue on appeal as they 
do no render an opinion as to whether the veteran's service-
connected disabilities render her in need of aid or 
attendance or render her housebound.  38 C.F.R. § 19.31.  
Moreover, they are essentially duplicative or cumulative of 
the evidence already of record.  As such, there is no 
prejudice to the veteran by proceeding with a decision in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for special monthly compensation, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	


Analysis

The veteran is claiming entitlement to special monthly 
compensation due to the need for regular aid and attendance 
or being housebound.  Her claim was received in July 2001.  

The Board notes that special monthly compensation is a 
special statutory award, in addition to awards based on the 
schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  Claims for special monthly 
compensation, other than those pertaining to one-time awards 
and an annual clothing allowance, are governed by 38 U.S.C.A. 
§ 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.

As pertinent to the veteran's claim here, special monthly 
compensation is payable at a specified rate if the veteran, 
as the result of service- connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002), 38 C.F.R. § 3.350(b) (2006).

The criteria for consideration in determining the need for 
regular aid and attendance are set forth at 38 C.F.R. § 
3.352(a) as follows: inability of claimant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment. "Bedridden" will be a proper basis 
for the determination.

As further indicated at 38 C.F.R. § 3.352(a), a veteran will 
be found to be bedridden if the condition actually requires 
that she remain in bed, but not if she voluntarily stays in 
bed or if a physician merely recommends bed rest.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

The requirements for special monthly compensation at the 
housebound rate are that, in addition to having a single-
service connected disability rated 100 percent disabling 
without resort to unemployability, the veteran: (1) has 
additional service-connected disability or disabilities 
ratable at 60 percent, separate and distinct from the 
100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected 
disability or disabilities. The latter requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
service-connected disability or disabilities and resultant 
confinement will continue throughout his or her lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

At the outset, the Board notes that the veteran is service-
connected for depressive neurosis, currently evaluated as 70 
percent disabling, varicose veins of the left leg, currently 
evaluated as noncompensable, and scars of the wrist, 
currently evaluated as noncompensable.  A total disability 
rating based on individual unemployability has been in effect 
since 1977.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, service 
medical records, VA outpatient treatment records, reports of 
VA examination, private medical records, and VA Forms 21-
2680.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board finds that a grant of special monthly compensation 
based on the need for aid and attendance or being housebound 
is not warranted.  In so finding, the Board acknowledges the 
veteran has an aide who helps her dress and bathe, and that 
the veteran needs help to travel beyond her home.  However, 
the need for assistance is based on her non-service connected 
disabilities, to include diabetes mellitus with neuropathy, 
arthritis, right frozen shoulder, status post laminectomy, 
and status post right hip replacement. 

In support of her claim, the veteran submitted VA Form 21-
2680, Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, completed in July 2001.  The 
reviewing physician indicated that the veteran's main 
complaint was severe osteoarthritis.  The veteran was not 
hospitalized.  She was able to feed her self, but was not 
able to dress or shower herself.  She was noted to use a 
walker or a wheel chair to "get around" due to painful 
neuropathy in both legs.  The physician indicated the veteran 
was restricted to home due to advanced age, arthritis and 
lack of balance.  Diagnoses were listed as follows: 
arthritis, hypertension, diabetes mellitus, neuropathy, 
hyperlipidemia, gastroesophageal reflux disease (GERD), and 
depression.

Statements from Dr. RF in March 2002 and January 2003 
indicated the veteran was unable to get out of a chair using 
her arms and was therefore in need of an electrical chair to 
facilitate her sitting down and getting up.  He noted that 
the veteran was under treatment by him for post fracture of 
the humerus, spinal stenosis, and a frozen shoulder.  

A letter from Mercy Medical Center dated in May 2002 shows 
the veteran was in a Day Treatment Program for major 
depression.  Her symptoms were insomnia, agitation, inability 
to function, and feelings of despair and hopelessness.  The 
letter further indicted the veteran suffered from "many 
medical problems."  There was no opinion indicating the 
veteran's depression rendered her so helpless, as to be in 
need of regular aid and attendance or that her condition was 
such as would require her to be in bed.  

VA outpatient treatment records dated between 1997 and 2002 
show the veteran had an aide 12 hours per week in October 
1998.  In June 2002, providers noted the veteran had an aide 
three times per week.  The veteran's problem list included 
arthritis, neuropathy, diabetes mellitus, and hyperlipidemia.

Upon VA mental status examination in February 2003, the 
examiner noted the veteran had difficulty performing many 
self-care activities, including dressing herself and 
ambulating, because of her physical problems.  The veteran 
indicated she was competent to manage other physically 
undemanding activities of daily living.  The veteran denied 
any recurrence of a major depressive episode since 1999.   
The veteran was diagnosed with dysthymic disorder.  The 
examiner noted the veteran's major depressive disorder was in 
substantial remission. 

Upon VA Aid and Attendance examination in February 2003, the 
examiner noted the veteran did not require an attendant for 
the examination.  The veteran was not hospitalized and not 
permanently bedridden.  The veteran's vision was 20/30 in 
both eyes.  The veteran was found to have the capacity to 
protect herself from the hazardous dangers of her daily 
environment.  The examiner noted the veteran had poor balance 
affecting her ability to ambulate.  She needed a walker to 
ambulate and because of her right frozen shoulder, she had 
problems with taking a shower.  The examiner noted because of 
the veteran's peripheral neuropathy, she needed help to 
travel beyond the premises of her home.  She could walk about 
100 feet before she needed to stop.  The veteran was 
sedentary and stayed home during her typical day.

The examiner indicated the veteran could feed herself with 
her left hand, but could not dress or bathe herself.  She 
could go to the toilet herself, but had an aide helping to 
dress and bathe.  There was no amputation.  The veteran had 
functional restriction because of muscle atrophy.  The 
examiner noted the veteran left her home for clinic 
appointments.  The examiner concluded the veteran had 
multiple medical problems.  There was again no opinion 
indicating the veteran's depression, varicose veins, or scars 
of the wrist rendered her so helpless, as to be in need of 
regular aid and attendance or that her condition was such as 
would require her to be in bed.  

An October 2003 Home Health Certification/Plan of Care shows 
the veteran was diagnosed with arthritis.  Secondary 
diagnoses were constipation, frozen shoulder, hypertension, 
depression, non insulin dependent diabetes mellitus, and 
spinal stenosis.  The veteran's level of service was a home 
health aide, four hours, three days a week.  Dr. SG noted the 
veteran used a walker.  Activities were permitted as 
tolerated.  The aide was to assist with activities of daily 
living, personal care, light housekeeping, errands, meal 
preparation, and shopping. 

VA Form 21-2680 received in November 2003 shows the veteran's 
main complaint was severe neuropathy, weakness of the legs, 
and chronic back pain.  The physician indicated the veteran 
use a walker for ambulation due to poor balance and episodes 
of vertigo.  The veteran had decreased upper extremity 
strength secondary to neuropathy.  There was also lower 
extremity weakness.  The physician noted the veteran was able 
to walk one block (with a walker) without the assistance of 
another person.  She was unable to leave her house in 
inclement weather.  The veteran was diagnosed with spinal 
stenosis, osteoarthritis, and diabetic neuropathy. 

Upon VA mental disorders examination in January 2004, the 
veteran denied any exacerbations of her major depressive 
disorder since her last examination.  The examiner noted the 
veteran had an aide four days a week to assist with 
activities of daily living for her physical disabilities, to 
include frozen shoulder, diabetic neuropathy, and 
osteoarthritis.  She was diagnosed with dysthymic disorder 
and major depressive disorder in partial remission with 
medication.

An additional VA examination in January 2004 noted the 
veteran had a past medical history of diabetes with 
neuropathy, irritable bowel syndrome, rheumatoid arthritis, 
right frozen shoulder, low back pain status post laminectomy, 
right hip replacement, and dysthymic disorder.  Her main 
complaint was right frozen shoulder.  The veteran indicated 
because of her neuropathy she could only walk about 100 feet 
before she needed to stop and rest.  Because of her right 
frozen shoulder, she could not dress or bath herself without 
assistance.  The veteran could feed herself.  She was 
transported to the examination by ambulance because of the 
neuropathy.  

An October 2003 Home Health Certification/Plan of Care shows 
the veteran was diagnosed with arthritis.  Secondary 
diagnoses were constipation, frozen shoulder, hypertension, 
depression, non insulin dependent diabetes mellitus, and 
spinal stenosis.  The veteran's level of service was a home 
health aide, four hours, three days a week.  Dr. SG noted the 
veteran used a walker.  Activities were permitted as 
tolerated.  The aide was to assist with activities of daily 
living, personal care, light housekeeping, errands, meal 
preparation, and shopping. 

VA Form 21-2680 received in November 2003 shows the veteran's 
main complaint was severe neuropathy, weakness of the legs, 
and chronic back pain.  The physician indicated the veteran 
use a walker for ambulation due to poor balance and episodes 
of vertigo.  The veteran had decreased upper extremity 
strength secondary to neuropathy.  There was also lower 
extremity weakness.  The physician noted the veteran was able 
to walk one block (with a walker) without the assistance of 
another person.  She was unable to leave her house in 
inclement weather.  The veteran was diagnosed with spinal 
stenosis, osteoarthritis, and diabetic neuropathy. 

The evidence received in February 2006 includes a report that 
the veteran was seen for complaints of right knee pain 
causing falls.  The other report provided only diagnoses.  
Neither report provided an opinion concerning the need for 
aid and attendance or housebound benefits.  As such, these 
reports are not probative of the issue at hand.

Based on the foregoing, a grant of special monthly 
compensation based on the need of regular aid and attendance 
or housebound status is not warranted.  In so concluding, the 
Board acknowledges the veteran is in need of assistance with 
dressing and bathing, and that she needs assistance to leave 
her home.  However, the competent evidence fails to show that 
the veteran's depression, varicose veins, or scars of the 
wrist render her so helpless as to be in need of regular aid 
and attendance or that her condition was such as would 
require her to be in bed.  Nor does the evidence indicate 
that her service-connected disabilities render her 
essentially unable to leave her home or immediate premises.  
Rather, the veteran's non-service connected disabilities, to 
include diabetic neuropathy, osteoarthritis, right frozen 
shoulder, and spinal stenosis are shown to render her in need 
of assistance four hours, three days a week, and to cause her 
to be unable to leave her home without assistance.  Moreover, 
the evidence fails to indicate that her service-connected 
psychiatric disorder requires the need of another to protect 
her from the hazards of her daily environment.  In this 
regard, the evidence shows the disorder is in partial 
remission with medication, and results in moderate 
impairment, with a GAF score of 51. 

Finally, the evidence does not show the veteran has a single 
service-connected disability rated 100 percent disabling plus 
additional service-connected disability rated 60 percent or 
more.  As noted above, her combined evaluation for all 
service-connected disabilities is 70 percent.

For the reasons set forth above, the preponderance of the 
evidence is against a finding of entitlement to special 
monthly compensation based on the need for aid and attendance 
or for being housebound.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to special monthly compensation by reason of 
being in need of the aid and attendance of another person or 
on account of being housebound is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


